The statute, Rev. Stat., ch. 34, sec. 68, declares, that each and every person, who shall construct, erect, keep up or use any public gaming table or place where games of chance shall be played, shall be subject to indictment. And each and every person, who shall play at any of the gaming tables forbidden by this act, or any game *Page 245 
of chance, and bet any money or property, shall be guilty of a misdemeanor. We concur in the opinion expressed by the Judge on the trial, but find that the indictment is defective. It charges that the defendant did play at a game of chance, and that he did bet money with Dickson upon the said game of chance. But he is not charged with doing these acts at any public gaming place. The indictment states that Dickson had constructed and used a public gaming place, but it does not state that the betting of the money by the defendant with Dickson on the said game of chance was at the said public gaming place, so constructed by Dickson in the town of Hendersonville. Nonconstat, but that the betting at the said game of chance, charged in this indictment, might have been in the town of Hendersonville, but not at a public gaming table, nor at the place charged in the bill to have been constructed and used by Dickson for public gambling. The words "then and there" in the indictment have reference only to the venue (Henderson County), and not to the public place (357) of gaming in the town of Hendersonville constructed by Dickson. The indictment does not describe with certainty such facts, as in law, make an offense punishable under the statute.
PER CURIAM.                                       Judgment arrested.